DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 11,155,356 filed 02/19/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/13/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-18 of Wheeler et al., U.S. Patent 11,155,356. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-18 of the instant application were fully disclosed in and covered by the claims 1-18 of U. S. Patent 11,155,356, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leng (USPGPub 2014/0097290) in view of Lyasoff et al. (USPGPub 2019/0291863).
	As per claim 1, Leng discloses an aircraft, comprising: 	a plurality of flight controllers (see at least Figure 6; items 27) configured to: 	generate thrust values for a plurality of motors in the aircraft, wherein each flights controller in the plurality of flight controllers is configured to generate a complete set of thrust values that includes a thrust value for each motor in the plurality of motors using an optimization problem with a single solution (see at least paragraphs 0041-0042; wherein each flight processor 27 is also connected to a joystick 31 and a throttle stick 32 both of which are controlled by the operator 2 of the vehicle. In operation, each processor 27 receives data from each sensor package 28 and uses a polling method to average out the sensor information and calculate the Virtual IMU which preferably is calculated at the center of gravity of the vehicle to calculate the orientation and altitude of the vehicle. The polled data is used by each processor to adjust the rotational speed of the propellers by sending the appropriate commands to the motor controllers (examiner interprets: generate and send thrust values). The motor controllers receive data from each of the processors 27 (examiner interprets: each processor 27 send complete set of thrust values) and use polling to determine which data to use in controlling the motors 14 (examiner interprets: uses only one thrust value to control each motor 14, and ignoring the rest). The control system is adapted to provide thrust vector redundancy such that a loss of a motor will not result in "loss of control"); and 		from each flight controller in the plurality of flight controllers, pass only one of the generated thrust values in that flight controller's complete set of thrust values to a corresponding motor in the plurality of motors in the event the one of the generated thrust values for the corresponding motor and the thrust values for the corresponding motor generated by the other flight controllers of the plurality of flight controllers are within a tolerance amount, wherein other generated thrust values in that flight controller's complete set of thrust values that are not passed to the corresponding motor terminate at Is that flight controller (see at least paragraphs 0041-0042; wherein each flight processor 27 is also connected to a joystick 31 and a throttle stick 32 both of which are controlled by the operator 2 of the vehicle. In operation, each processor 27 receives data from each sensor package 28 and uses a polling method to average out the sensor information and calculate the Virtual IMU which preferably is calculated at the center of gravity of the vehicle to calculate the orientation and altitude of the vehicle. The polled data is used by each processor to adjust the rotational speed of the propellers by sending the appropriate commands to the motor controllers (examiner interprets: generate and send thrust values). The motor controllers receive data from each of the processors 27 (examiner interprets: each processor 27 send complete set of thrust values) and use polling to determine which data to use in controlling the motors 14 (examiner interprets: uses only one thrust value to control each motor 14, and ignoring the rest). The control system is adapted to provide thrust vector redundancy such that a loss of a motor will not result in "loss of control"). Leng does disclose determining which data to use in controlling the motor, see Leng paragraph 0042. Leng does not explicitly mention the plurality of motors is configured to perform the passed thrust values.	However Lyasoff does disclose:	the plurality of motors is configured to perform the passed thrust values (see at least paragraph 0046; wherein when the controller 110 determines to adjust the blade speed of a propeller 41-48, the controller 110 transmits a control signal that is used by a corresponding motor controller 221-238 to set the rotation speed of the propeller's blades, thereby controlling the thrust provided by the propeller 41-48).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lyasoff with the teachings as in Leng. The motivation for doing so would have been to provide sufficient thrust with a relatively low blade speed, which helps to reduce noise, see Lyasoff paragraph 0020.	As per claims 2, 8, and 14, Lyasoff discloses wherein to generate thrust values, the plurality of flight controllers are configured to constrain the thrust values to be feasible using a maximum thrust vector (see at least paragraph 0072; wherein the controller 110 is configured to control the blade speeds of the propellers 41-48, depending on which propellers 41-48 are currently operational, to achieve optimal thrust ratios in an effort to reduce the total thrust provided by the propellers 41-48 and, hence, the total power consumed by the propellers 41-48 while achieving the desired aircraft movement. As an example, for hover flight, the thrust ratios that achieve the maximum yawing moment for a given amount of total thrust may be determined), wherein any motor outs are reflected in the maximum thrust vector (see at least paragraph 0072; wherein in the event of a failure of any propeller 41-48, the blade speeds of the other propellers that remain operational can be adjusted in order to accommodate for the failed propeller while maintaining controllability. In some embodiments, the controller 110 stores predefined data, referred to hereafter as "thrust ratio data," that indicates desired thrusts (e.g., optimal thrust ratios) to be provided by the propellers 41-48 for certain).	As per claims 3, 9, and 15, Lyasoff discloses wherein: to generate thrust values, the plurality of flight controllers are configured to constrain the thrust values to be feasible using a maximum thrust vector (see at least paragraph 0072; wherein the controller 110 is configured to control the blade speeds of the propellers 41-48, depending on which propellers 41-48 are currently operational, to achieve optimal thrust ratios in an effort to reduce the total thrust provided by the propellers 41-48 and, hence, the total power consumed by the propellers 41-48 while achieving the desired aircraft movement. As an example, for hover flight, the thrust ratios that achieve the maximum yawing moment for a given amount of total thrust may be determined), wherein any motor outs are reflected in the maximum thrust vector (see at least paragraph 0072; wherein in the event of a failure of any propeller 41-48, the blade speeds of the other propellers that remain operational can be adjusted in order to accommodate for the failed propeller while maintaining controllability. In some embodiments, the controller 110 stores predefined data, referred to hereafter as "thrust ratio data," that indicates desired thrusts (e.g., optimal thrust ratios) to be provided by the propellers 41-48 for certain); and 	to constrain the thrust values to be feasible, the plurality of flight controllers are further configured to constrain the thrust values to be greater than or equal to zero (see at least paragraph 0072; wherein the controller 110 is configured to control the blade speeds of the propellers 41-48, depending on which propellers 41-48 are currently operational, to achieve optimal thrust ratios in an effort to reduce the total thrust provided by the propellers 41-48 and, hence, the total power consumed by the propellers 41-48 while achieving the desired aircraft movement. As an example, for hover flight, the thrust ratios that achieve the maximum yawing moment for a given amount of total thrust may be determined).	As per claims 4, 10, and 16, Lyasoff discloses wherein to generate thrust values, the plurality of flight controllers are configured to use active set techniques, including by tracking if any of the thrust values are actively constrained by a corresponding maximum thrust value in a maximum thrust vector, wherein any motor outs are reflected in the maximum thrust vector (see at least paragraph 0072; wherein in the event of a failure of any propeller 41-48, the blade speeds of the other propellers that remain operational can be adjusted in order to accommodate for the failed propeller while maintaining controllability. In some embodiments, the controller 110 stores predefined data, referred to hereafter as "thrust ratio data," that indicates desired thrusts (e.g., optimal thrust ratios) to be provided by the propellers 41-48 for certain).	As per claim 7, Leng discloses a method, comprising: 	generating thrust values for a plurality of motors in an aircraft, wherein each flight controller in a plurality of flight controllers generates a complete set of thrust values that includes a thrust value for each motor in the plurality of motors using an optimization problem with a single solution (see at least paragraphs 0041-0042; wherein each flight processor 27 is also connected to a joystick 31 and a throttle stick 32 both of which are controlled by the operator 2 of the vehicle. In operation, each processor 27 receives data from each sensor package 28 and uses a polling method to average out the sensor information and calculate the Virtual IMU which preferably is calculated at the center of gravity of the vehicle to calculate the orientation and altitude of the vehicle. The polled data is used by each processor to adjust the rotational speed of the propellers by sending the appropriate commands to the motor controllers (examiner interprets: generate and send thrust values). The motor controllers receive data from each of the processors 27 (examiner interprets: each processor 27 send complete set of thrust values) and use polling to determine which data to use in controlling the motors 14 (examiner interprets: uses only one thrust value to control each motor 14, and ignoring the rest). The control system is adapted to provide thrust vector redundancy such that a loss of a motor will not result in "loss of control"); 	from each flight controller in the plurality of flight controllers, passing only one of the generated thrust values in that flight controller's complete set of thrust values to a corresponding motor in the plurality of motors in the event the one of the generated thrust values for the corresponding motor and the thrust values for the corresponding motor generated by the other flight controllers of the plurality of flight controllers are within a tolerance amount, wherein other generated thrust values in that flight controller's complete set of thrust values that are not passed to the corresponding motor terminate at that flight controller (see at least paragraphs 0041-0042; wherein each flight processor 27 is also connected to a joystick 31 and a throttle stick 32 both of which are controlled by the operator 2 of the vehicle. In operation, each processor 27 receives data from each sensor package 28 and uses a polling method to average out the sensor information and calculate the Virtual IMU which preferably is calculated at the center of gravity of the vehicle to calculate the orientation and altitude of the vehicle. The polled data is used by each processor to adjust the rotational speed of the propellers by sending the appropriate commands to the motor controllers (examiner interprets: generate and send thrust values). The motor controllers receive data from each of the processors 27 (examiner interprets: each processor 27 send complete set of thrust values) and use polling to determine which data to use in controlling the motors 14 (examiner interprets: uses only one thrust value to control each motor 14, and ignoring the rest). The control system is adapted to provide thrust vector redundancy such that a loss of a motor will not result in "loss of control"). Leng does disclose determining which data to use in controlling the motor, see Leng paragraph 0042. Leng does not explicitly mention the plurality of motors is configured to perform the passed thrust values.	However Lyasoff does disclose:	the plurality of motors is configured to perform the passed thrust values (see at least paragraph 0046; wherein when the controller 110 determines to adjust the blade speed of a propeller 41-48, the controller 110 transmits a control signal that is used by a corresponding motor controller 221-238 to set the rotation speed of the propeller's blades, thereby controlling the thrust provided by the propeller 41-48).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lyasoff with the teachings as in Leng. The motivation for doing so would have been to provide sufficient thrust with a relatively low blade speed, which helps to reduce noise, see Lyasoff paragraph 0020.	As per claim 13, Leng discloses a computer program product, the computer program product being embodied in a non- transitory computer readable storage medium and comprising computer instructions for: 	generating thrust values for a plurality of motors in an aircraft, wherein each flight controller in a plurality of flight controllers generates a complete set of thrust values that includes a thrust value for each motor in the plurality of motors using an optimization problem with a single solution (see at least paragraphs 0041-0042; wherein each flight processor 27 is also connected to a joystick 31 and a throttle stick 32 both of which are controlled by the operator 2 of the vehicle. In operation, each processor 27 receives data from each sensor package 28 and uses a polling method to average out the sensor information and calculate the Virtual IMU which preferably is calculated at the center of gravity of the vehicle to calculate the orientation and altitude of the vehicle. The polled data is used by each processor to adjust the rotational speed of the propellers by sending the appropriate commands to the motor controllers (examiner interprets: generate and send thrust values). The motor controllers receive data from each of the processors 27 (examiner interprets: each processor 27 send complete set of thrust values) and use polling to determine which data to use in controlling the motors 14 (examiner interprets: uses only one thrust value to control each motor 14, and ignoring the rest). The control system is adapted to provide thrust vector redundancy such that a loss of a motor will not result in "loss of control"); 	from each flight controller in the plurality of flight controllers, passing only one of the generated thrust values in that flight controller's complete set of thrust values to a corresponding motor in the plurality of motors in the event the one of the generated thrust values for the corresponding motor and the thrust values for the corresponding motor generated by the other flight controllers of the plurality of flight controllers are within a tolerance amount, wherein other generated thrust values in that flight controller's complete set of thrust values that are not passed to the corresponding motor terminate at that flight controller (see at least paragraphs 0041-0042; wherein each flight processor 27 is also connected to a joystick 31 and a throttle stick 32 both of which are controlled by the operator 2 of the vehicle. In operation, each processor 27 receives data from each sensor package 28 and uses a polling method to average out the sensor information and calculate the Virtual IMU which preferably is calculated at the center of gravity of the vehicle to calculate the orientation and altitude of the vehicle. The polled data is used by each processor to adjust the rotational speed of the propellers by sending the appropriate commands to the motor controllers (examiner interprets: generate and send thrust values). The motor controllers receive data from each of the processors 27 (examiner interprets: each processor 27 send complete set of thrust values) and use polling to determine which data to use in controlling the motors 14 (examiner interprets: uses only one thrust value to control each motor 14, and ignoring the rest). The control system is adapted to provide thrust vector redundancy such that a loss of a motor will not result in "loss of control"). Leng does disclose determining which data to use in controlling the motor, see Leng paragraph 0042. Leng does not explicitly mention performing the passed thrust values using the plurality of motors.	However Lyasoff does disclose:	performing the passed thrust values using the plurality of motors (see at least paragraph 0046; wherein when the controller 110 determines to adjust the blade speed of a propeller 41-48, the controller 110 transmits a control signal that is used by a corresponding motor controller 221-238 to set the rotation speed of the propeller's blades, thereby controlling the thrust provided by the propeller 41-48).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Lyasoff with the teachings as in Leng. The motivation for doing so would have been to provide sufficient thrust with a relatively low blade speed, which helps to reduce noise, see Lyasoff paragraph 0020.

Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leng (USPGPub 2014/0097290), in view of Lyasoff et al. (USPGPub 2019/0291863), and further in view of Zentgraf (USPGPub 2005/0119803).	
	As per claims 5, 11, and 17, Lyasoff discloses wherein to generate thrust values, the plurality of flight controllers are configured to use active set techniques, including by tracking if any of the thrust values are actively constrained by a corresponding maximum thrust value in a maximum thrust vector, wherein: any motor outs are reflected in the maximum thrust vector (see at least paragraph 0072; wherein in the event of a failure of any propeller 41-48, the blade speeds of the other propellers that remain operational can be adjusted in order to accommodate for the failed propeller while maintaining controllability. In some embodiments, the controller 110 stores predefined data, referred to hereafter as "thrust ratio data," that indicates desired thrusts (e.g., optimal thrust ratios) to be provided by the propellers 41-48 for certain). Leng and Lyasoff do not explicitly mention first set of thrust values generated for a first set of desired forces and moments is used as an initial set of thrust values when generating thrust values for a second, subsequent set of desired forces and moments.	However Zentgraf does disclose:	first set of thrust values generated for a first set of desired forces and moments is used as an initial set of thrust values when generating thrust values for a second, subsequent set of desired forces and moments (see at least paragraph 0101; wherein this profile is generated simply by setting one thruster each to the maximal allowable thrust and the remaining thrust is equally distributed among the remaining thrusters. This results in 16 different single force/torque demands).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zentgraf with the teachings as in Leng and Lyasoff. The motivation for doing so would have been to provide a simple and time efficient method/system for improving an unfeasible solution in such a way that reducing the commanded force/torque can be minimised or even completely be avoided and, therefore, higher feasible generated forces/torques than those with known methods can be generated, see Zentgraf paragraph 0007.	As per claims 6, 12, and 18, Lyasoff discloses wherein: a portion of the optimization problem is associated with ensuring that there is the single solution to the optimization problem (see at least paragraph 0072; wherein the controller 110 stores predefined data, referred to hereafter as "thrust ratio data," that indicates desired thrusts (e.g., optimal thrust ratios) to be provided by the propellers 41-48 for certain operating conditions (such as desired roll, pitch, and yaw moments) and propeller operational states (e.g., which propellers 41-48 are operational)). Leng and Lyasoff do not explicitly mention the portion of the optimization problem associated with ensuring that there is the single solution includes a matrix associated with projecting the thrust values onto a null space associated with one or more desired forces and/or moments, such that generating the thrust values is independent of the portion of the optimization problem associated with ensuring that there is the single solution.
	However Zentgraf does disclose:	the portion of the optimization problem associated with ensuring that there is the single solution includes a matrix associated with projecting the thrust values onto a null space associated with one or more desired forces and/or moments, such that generating the thrust values is independent of the portion of the optimization problem associated with ensuring that there is the single solution (see at least paragraph 0006; wherein provide a simple, cost-effective and time efficient method of utilising the complete null space, enabling high control demands to be generated whilst satisfying additional constraints. In this connection, it is to be understood that the null space search algorithm for use in the present invention is fast, reliable and compatible for application to any modulator and can be effectively used to improve upon any thruster signal proposed by any modulator).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zentgraf with the teachings as in Leng and Lyasoff. The motivation for doing so would have been to provide a simple and time efficient method/system for improving an unfeasible solution in such a way that reducing the commanded force/torque can be minimised or even completely be avoided and, therefore, higher feasible generated forces/torques than those with known methods can be generated, see Zentgraf paragraph 0007.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0291852 – Provides a system and methods for operating a flying vehicle that includes a plurality of fan blades disposed on a first shaft.	USPGPub 2017/0217600 – Provide a modular design for a propulsion system assembly, configured for meeting changing power demands for the propulsion system.	USPGPub 2016/0272300 – Provides a method and apparatus for selecting and transporting commands from primary controllers to actuator controllers for controlling actuators on an aircraft or other vehicle and for transporting reporting data from the actuator controllers back to the primary controllers.	USPGPub 2006/0043242 – Provides a flight control surface actuation system that uses smart actuators, and includes a high availability network between the flight control avionics and the smart actuators and between each of the smart actuators. This configuration provides multiple levels of health monitoring, control, and shutdown capability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662